Name: 97/220/EC: Commission Decision of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of meat of wild swine from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  tariff policy;  natural environment;  cooperation policy;  trade
 Date Published: 1997-04-03

 Avis juridique important|31997D022097/220/EC: Commission Decision of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of meat of wild swine from third countries (Text with EEA relevance) Official Journal L 088 , 03/04/1997 P. 0070 - 0077COMMISSION DECISION of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of meat of wild swine from third countries (Text with EEA relevance) (97/220/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 16 thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (2), as last amended by Directive 96/91/EC (3), and in particular Article 3 thereof,Whereas Council Decision 79/542/EEC (4), as last amended by Commission Decision 97/160/EC (5), draws up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products and restricts the import of meat of wild swine from certain countries;Wheras Commission Decision 94/86/EC (6), as last amended by Decision 96/137/EC (7), lays down the third countries list from which Member States are authorized to import wild game meat;Whereas the imports of meat of wild swine can be authorized based on the existing animal health situation of the exporting third country; whereas due to the occurrence of classical swine fever in certain third countries it was necessary to obtain a detailed plan of eradication of the disease in the regions of the third countries concerned as is required from Member States in accordance with Council Directive 80/217/EEC (8), as last amended by the Act of Accession of Austria, Finland and Sweden; whereas additional conditions must be imposed on certain countries, where the risk of incursion of disease is judged to be more likely;Whereas it is necessary to lay down the animal and public health conditions and veterinary certification for imports of meat of wild swine for human consumption into the Community accordingly;Whereas, in addition, it is possible to recognize conditions offering equivalent gaurantees; whereas a third country may submit a proposal for such recognition to the Commission for appropriate consideration;Whereas considering that a new certification regime is established, a period of time should be provided for its implementation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall authorize imports of meat, excluding offal, of wild swine conforming to the requirements laid down in the model certificate in Annex A or B and coming from third countries or parts of third countries listed in column C or D of the Annex to Commission Decision 97/217/EC respectively.2. The certificate referred to above must accompany the consignment and be duly completed and signed.Article 2 This Decision shall apply with effect from 1 March 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 28 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 35.(2) OJ No L 302, 31. 12. 1972, p. 28.(3) OJ No L 13, 16. 1. 1997, p. 26.(4) OJ No L 146, 14. 6. 1979, p. 15.(5) OJ No L 62, 4. 3. 1997, p. 39.(6) OJ No L 44, 17. 2. 1994, p. 33.(7) OJ No L 31, 9. 2. 1996, p. 31.(8) OJ No L 47, 21. 2. 1980, p. 11.ANNEX A >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEmeat (1) of wild swine intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection point.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of wild swineNature of the meat: skinned and eviscerated wild swine (3)/unskinned and eviscerated wild swine (3) (4)Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: Origin identification marks for unskinned and eviscerated wild swine (3): II. Origin of meatAddress(es) and veterinary approval number(s) of the approved wild game processing house(s):Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) Excluding offals.(2) Name of the country of origin which must be the same as the exporting country.(3) Delete as appropriate.(4) In the game processing house of destination in a Member State the meat must be skinned and then undergo a postmortem inspection. It cannot bear the health mark unless it has been declared fit for human consumption.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: Name and address of game processing house of destination (2):I, the undersigned, official veterinarian, certify that:1. , (exporting country) region (3),during the last 12 months was free fom classical swine fever, African swine fever, swine vesicular disease, foot-and-mouth disease and porcine enteroviral encephalomyelitis (Teschen disease) and that no vaccinations have been carried out against any of these diseases during the last 12 months.2. The wild swine meat described above:(a) was obtained from animals that were killed in the territory of ,(exporting country)region ............................................................ (3), where during the last 60 days there have been no animal health restrictions for diseases to which swine are susceptible;(b) originated from animals that were killed at least 20 km distant from the borders separating another third country or part of a third country not authorized by Decision 97/217/EC to export meat of wild swine to the Community;(c) was obtained from animals, which after killing, were transported within 12 hours to a collection centre and/or an approved wild game processing house for chilling;(d) was obtained in a collection centre and/or an approved wild game processing house situated in a region not subject to animal health restrictions due to diseases included in List A of communicable diseases issued by the Office International des Epizooties to which swine are susceptible;(e) has during all stages of its production, been handled, stored and transported in accordance with the public health requirements of Council Directive 92/45/EEC and strictly separated from meat:- not conforming to the requirements laid down in Directive 92/45/EEC,- not conforming to the conditions laid down in Commission Decision 97/220/EC.3. The fresh meat or skinned and eviscerated wild swine carcases have undergone a post-mortem inspection at the approved wild game processing house in accordance with the requirements of Directive 92/45/EEC and have been passed as fit for human consumption and an equivalent health mark as laid down according to Chapter VII of Annex I to this Directive has been applied to the meat and packaging (4).(1) For lorries the registration number should be given. For bulk containers the container number and the seal number should be included.(2) Where the meat has to undergo a post-mortem inspection after skinning, the name and address of the game processing house of destination in the Member State must be inserted.(3) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(4) Delete as appropriate.4. In the case of unskinned wild swine (1)(a) the viscera have undergone a post-mortem inspection in an approved wild game processing house which did not lead to the carcase being judged unfit for human consumption;(b) either:(i) the carcases are intended to be transported to the final game processing house of destination to arrive within seven days of post-mortem inspection, and were chilled to, and maintained at, between - 1 °C and + 7 °C, before being loaded into a vehicle capable of maintaining the carcases between these temperatures during transport (1);or:(ii) the carcases are intended to be transported to the final game processing house of destination to arrive within 15 days of post-mortem inspection, and were chilled to, and maintained, above - 1 °C and not more than + 1 °C, before being loaded into a vehicle capable of maintaining the carcases between these temperatures during transport (1);(c) measures have been taken to allow for the clear identification of this meat by way of fixation of an official mark of origin, the details of which are recorded in paragraph I above.5. The transport vehicles or containers and loading conditions of this consignment meet the hygiene requirements laid down in Directive 92/45/EEC.6. The meat has undergone a trichinae examination by a digestion method in accordance with Council Directive 77/96/EEC with a negative result.7. The meat was obtained from wild swine which were killed between .............................. and .............................. (dates of killing).8. The meat has been produced in accordance with the provisions of Annex I to Directive 92/45/EEC as they apply to meat of wild swine.Done at ,(place)on (date)Stamp (2)(signature of official veterinarian) (2)(name in capital letters, title and qualifications)(1) Delete as appropriate.(2) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX B >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEmeat (1) of wild swine intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection point.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of wild swineNature of the meat: skinned and eviscerated wild swine (3)/unskinned and eviscerated wild swine (3) (4)Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: Origin identification marks for unskinned and eviscerated wild swine (3): II. Origin of meatAddress(es) and veterinary approval number(s) of the approved wild game processing house(s):Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) Excluding offals.(2) Name of the country of origin which must be the same as the exporting country.(3) Delete as appropriate.(4) In the game processing house of destination in a Member State the meat must be skinned and then undergo a postmortem inspection. It cannot bear the health mark unless it has been declared fit for human consumption.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: Name and address of game processing house of destination (2): IV. Health and wholesomeness informationI, the undersigned, official veterinarian, certify that:1. , (exporting country) region (3),during the last 12 months was free from classical swine fever, African swine fever, swine vesicular disease, foot-and-mouth disease and porcine enteroviral encephalomyelitis (Teschen disease) and that no vaccinations have been carried out against any of these diseases during the last 12 months.2. The wild swine meat described above:(a) was obtained from animals that were killed in the territory of ,(exporting country)region ............................................................ (3), where during the last 60 days there have been no animal health restrictions for diseases to which swine are susceptible;(b) originated from animals that were killed at least 20 km distant from the borders separating another third country or part of a third country not authorized by Decision 97/217/EC to export meat of wild swine to the Community;(c) was obtained from animals, which after killing, were transported within 12 hours to a collection centre and/or an approved wild game processing house for chilling;(d) was obtained in a collection centre and/or an approved wild game processing house situated in a region not subject to animal health restrictions due to diseases included in List A of communicable diseases issued by the Office International des Epizooties to which swine are susceptible;(e) has during all stages of its production, been handled, stored and transported in accordance with the public health requirements of Council Directive 92/45/EEC and strictly separated from meat:- not conforming to the requirements laid down in Directive 92/45/EEC,- not conforming to the conditions laid down in Commission Decision 97/220/EC;(1) For lorries the registration number should be given. For bulk containers the container number and the seal number should be included.(2) Where the meat has to undergo a post-mortem inspection after skinning, the name and address of the game processing house of destination in the Member State must be inserted.(3) Only to be completed if the authorization to export to the Community is restricted to certain regions of the third country concerned.(f) was obtained from carcases on which either:- a virus isolation test for classical swine fever (CSF) from blood (EDTA) has been carried out with negative results (1), or- a virus isolation test for CSF from the appropriate samples (2) has been carried out with negative results (1), or- the direct immunofluorescence test for CSF viral antigen has been carried out on appropriate samples (2) with negative results (1).3. The fresh meat or skinned and eviscerated wild swine carcases have undergone a post-mortem inspection at the approved wild game processing house in accordance with the requirements of Directive 92/45/EEC and have been passed as fit for human consumption and an equivalent health mark as laid down according to Chapter VII of Annex I to this Directive has been applied to the meat and packaging (1).4. In the case of unskinned wild swine (1)(a) the viscera have undergone a post-mortem inspection in an approved wild game processing house which did not lead to the carcase being judged unfit for human consumption;(b) either:(i) the carcases are intended to be transported to the final game processing house of destination to arrive within seven days of post-mortem inspection, and were chilled to, and maintained at, between - 1 °C and + 7 °C, before being loaded into a vehicle capable of maintaining the carcases between these temperatures during transport (1);or:(ii) the carcases are intended to be transported to the final game processing house of destination to arrive within 15 days of post-mortem inspection, and were chilled to, and maintained, above - 1 °C and not more than + 1 °C, before being loaded into a vehicle capable of maintaining the carcases between these temperatures during transport (1);(c) measures have been taken to allow for the clear identification of this meat by way of fixation of an official mark of origin, the details of which are recorded in paragraph I above.5. The transport vehicles or containers and loading conditions of this consignment meet the hygiene requirements laid down in Directive 92/45/EEC.6. The meat has undergone a trichinae examination by a digestion method in accordance with Council Directive 77/96/EEC with a negative result.7. The meat was obtained from wild swine which were killed between .............................. and .............................. (dates of killing).8. The meat has been produced in accordance with the provisions of Annex I to Directive 92/45/EEC as they apply to meat of wild swine.Done at ,(place)on (date)Stamp (3)(signature of official veterinarian) (3)(name in capital letters, title and qualifications)(1) Delete as appropriate.(2) Appropriate sample means: 'A sample of tonsil and of spleen plus a sample of ileum or kidney and a sample of at least one of the following lymph nodes; retropharyngeal, parotid, mandibular or mesenteric lymph nodes.`(3) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>